Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/21 has been entered.
 
Receipt of amendment and response dated 9/2/21 and IDS dated 9/28/21 is acknowledged.
Claim 29 has been canceled.
Claims 21-28 and 30-40 are pending. 
Claims 21 and 24 have been withdrawn.
Claims 22-23, 25-28 and 30-40 have been considered.
In response to the amendment, the following new rejection has been applied to the amended claims:
Claims 22-23, 25-28 and 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Instant claim 37 (independent claim) has been amended to recite crosslinked polymeric material, the micropsheres are non-biodegradable and non-resorbable and the microspheres have an average diameter of from about 10 to about 2000 microns.
The amended claim now requires the microspheres made from crosslinked and biocompatible materials, and are non-biodegradable and non-resorbable.
Applicants state in the Response section, dated 9/2/21, that the support for the instant claimed amended limitation is found in [0069], [0072] and [0080]. 
A review of the instant specification at the above sections shows that [0069] provides a description of crosslinked polymeric materials and [0080] separately provides the description that some of the microspheres are non-resorbable and/or non-biodegradable, in some embodiments a portion of the microsphere is non-resorbable and/or non-biodegradable whereas a second portion of the microsphere is resorbable and/or biodegradable. 
Instant claimed polymeric materials include acrylic, acrylamide and vinyl monomer, and applicants provide description that the materials are crosslinked by various methods such as including crosslinking agent such as glutaraldehyde, formaldehyde, gelatin etc [0067]. However, Applicants have not provided any description to prepare a crosslinked as well as a non-biodegradable and non-resorbable polymeric microsphere in the instant specification. A mere mention that the microspheres can be non-biodegradable and non-resorbable does not constitute a after degradation of the cyclodextrin groups or moieties. In further embodiments, the microspheres, including the cyclodextrin groups and the remaining copolymer, are resorbable and/or biodegradable.” Thus, even if it is argued that the non-resorbable and non- biodegradable microspheres are not capable of being eliminated by the immune or lymphatic system, Applicants have not provided evidence that the above property is necessarily associated with the microsphere being non-resorbable and non- biodegradable. Further, according to applicants the microspheres are non-resorbable and/or non-biodegradable after degradation of the cyclodextrin groups or moieties. Whereas, instant claims do not state if the micropsheres are rendered non-resorbable and non-biodegradable after degradation of the cyclodextrin groups or moieties or not. Moreover, while Applicants state that the cyclodextrin portion can be biodegradable and resorbable or the microspheres can be non-resorbable and non- biodegradable after the after degradation of the cyclodextrin groups or moieties, Applicants have not provide any description if the cyclodextrin portion of the 
Factors to consider when analyzing claims for compliance with the written description requirement (MPEP 2163):
Actual reduction to practice
Disclosure of drawings or structural chemical formulas
Sufficient relevant identifying characteristics*
Method of making the claimed invention
Level of skill and knowledge in the art
Predictability in the art
Instant specification does not provide any description, methods of preparation, drawings or structural formulae of the instant claimed crosslinked polymeric microspheres that are non-resorbable and non-biodegradable. The exemplified polymeric microspheres are directed to acrylamide based polymeric microspheres. However, the examples do not specify if the micropsheres are both non-resorbable and non-biodegradable. Nowhere in the instant specification do Applicants describe if the cyclodextrin portion of the microsphere is non-degradable and non-resorbable. Thus, Applicants did not provide sufficient description of the claimed microspheres or method of preparation of the same. Applicants also fails to associate the claimed properties to the microspheres prepared in the examples 11-16. Furthermore, instant [0081] states that in some embodiments, the microspheres are configured for use as embolic agents, and contain a first resorbable and biodegradable portion and a second non-resorbable and non-biodegradable portion. In particular, [0081] conveys that the cyclodextrin portion of the microspheres 
 
	In light of the above rejection based on the new limitation that the microspheres are non-resorbable and non-biodegradable, the following rejections (made in the previous office action dated 6/2/21) has been withdrawn. However, should applicant amend the claims to convey that the cyclodextrin portion is degradable or that the microspheres are non-resorbable and non-biodegradable upon degradation of cyclodextrin, the following rejection will be resinstated:



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-23 and 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Polymer Chemistry, cited on IDS) and Bibby et al., (J. Microencapsulation 1998) , in view of US 20070065484 to Chudzik et al.

Zhou teaches cyclodextrin functionalized polymers as drug delivery systems (abstract, page 1555- col. 2). Page 1552 of the reference teaches γ-cyclodextrin. For preparing the polymers attached with cyclodextrins, see section 3 on page 1554; and copolymers with covalently attached cyclodextrin described in section 3.2. The description of cyclodextrins in Figs 1 meet the cyclodextrins described in the instant application and claims 22-23, 25, 27-30, 32, 37, 38 and 40. Further, Zhou also teaches synthesis of cyclodextrin polymethyacrylate polymer, and cyclodextrin copolymerized monomethacrylate with N-isopropylacrylamide (section 3.2). For the therapeutic agent, Zhou teaches 5-fluorouracil, 5-fluorocytosine, and anti-HIV drugs (4.1). While Zhou teaches isopropylacrylamide and not the claimed methacrylamide (of claim 26), it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ methacrylamide as an alternative to isopropylacrylamide because one of an ordinary skill in the art would have recognized both methyl and isopropyl as homologs and hence would have expected to have the same properties. 
Zhou does not teach an embodiment comprising cyclodextrin polymer drug delivery system in the form of microspheres. However, Zhou teaches cyclodextrin based nanocarriers for controlled drug delivery and with the hydrophilic shell comprising hydrophilic polymers to provide colloidal stability and the hydrophobic inner core for 
The teachings of Bibby have been relied upon for cyclodextrin-polymer microspheres. Bibby teaches preparing cyclodextrin poly(acrylic acid) (PAA) microspheres. The method of Bibby comprises preparing a water-in-oil emulsion solvent evaporation technique which facilitates a condensation reaction between PAA and beta-cyclodextrin. An aqueous solution of PAA and ß-CD were used as the dispersed phase and olive oil was used as a continuous phase. Bibby teaches microspheres of 16-150 microns in size (abstract). The steps of preparing microspheres described on page 630 (last two paragraphs) and page 631 recite method of preparing microspheres. Bibby teaches that the microspheres have potential advantages for drug administration and therapy, for controlled release of drug (Introduction section and page 636-1st and last full paragraphs).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the cyclodextrin-acrylamide polymers of Zhou in the form of microspheres and employ the same for drug delivery because both Zhou and Bibby references, analogous references, are directed to cyclodextrin functionalized with acrylic or acrylamide monomer, and Bibby teaches the cyclodextrin functionalized polymer in the form of microspheres for effective drug delivery i.e., sustained or controlled release of drugs.

Chudzik et al. teaches in situ formed biodegradable occlusions including natural biodegradable polysaccharides are described, which have embolic properties and hence useful as embolic compositions [0002-0003, 0015, 0056-0057]. The matrix is formed from a plurality of natural biodegradable polysaccharides having pendent coupling groups (abstract). Natural biodegradable polysaccharides includes cyclodextrin (page 2, [0019]). In some aspects, the present invention employs the use of biodegradable microparticles that include a bioactive agent and a natural biodegradable polysaccharide (page 5, [0054]). In some embodiment, the biodegradable polysaccharide is modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups (page 9, [0098]). In one embodiment, the bioactive agent is cisplatin (page 18, [0203]). The particle size of microparticle is in the range of 5nm to 100 um, and the particle is spherical (page 19, [0219]). A plurality of natural biodegradable polysaccharides are crosslinked to each other via coupling groups that are pendent from the natural biodegradable polysaccharide (i.e., one or more coupling groups are chemically bonded to the polysaccharide). In some aspects, the coupling group on the natural biodegradable polysaccharide is a polymerizable group. In a free radical polymerization reaction the polymerizable group can crosslink natural biodegradable polysaccharides together in the composition, thereby forming a natural biodegradable polysaccharide matrix, which can be an in-vivo formed matrix (page 2, [0017]). In some 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the cyclodextrin-acrylamide polymers of Zhou in the form of microspheres (suggested by Bibby) to include a drug such as cisplatin of Chudzik, and further employ the same to provide embolization of occluded vessels because Chudzik teaches polysaccharides, in particular cyclodextrin, modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups are useful as embolic compositions and used for occluding artery, vein, fistula, aneurysms etc., [0136-0141]. One of an ordinary skill in the art would have reasonably expected to provide embolization of occluded vessels with composition of Zhou in the form of micropsheres, suggested by Bibby, and further a skilled artisan would have expected to provide the desired occlusion, as high as 100% occlusion, because Chudzik teaches embolic compositions for sealing the endoleaks and occluding arteries, veins etc. [0136-0141]. Hence, a skilled artisan would 
With respect to the limitation “wherein the microspheres comprise a biodegradable portion and a non-biodegradable portion, wherein the biodegradable portion comprises the cyclodextrin or a derivative thereof, and wherein the microspheres retain a substantially spherical shape after degradation of the biodegradable portion”, Zhou and Bibby teach employing the claimed acrylamide or acrylic acid (respectively) monomer along with cyclodextrin, which meets both the claimed components. While the references do not teach that the micropsheres retain shape after degradation of the biodegradable portion, the references teach both the claimed monomers and hence meet the biodegradability as well as the property of retain shape is inherent to Zhou modified by Bibby.
	Instant claims 37 has been amended to recite “occluding a blood vessel with the microspheres; and releasing the therapeutic agent, wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released” and claim 40 has been amended to recite “wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released”. As explained above, Chudzik suggests that polymers comprising cyclodextrin modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and 

Double Patenting
Claims 22-23 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,376,469.

	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite microspheres for therapeutic embolization comprising a biocompatible, polymeric material comprising a copolymer comprising an acrylamide monomer, wherein the acrylamide monomer is selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), and a cyclodextrin;  and a therapeutic agent;  wherein the microspheres comprise a biodegradable portion and a non-biodegradable portion, wherein the 
biodegradable portion comprises the cyclodextrin, and wherein the microspheres retain a substantially spherical shape after degradation of the biodegradable portion when placed in a patient's body. The above patented claims further recite a method of 
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).
The present claims have been amended “wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released”.


Response to Arguments
Further, Applicants’ argued in their response dated 9/2/21 that the double patenting rejection should be reconsidered in view of the amendments and remarks presented. However, Applicants have not provided any arguments with respect to the merits of the rejection.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611